United States Distriet Gowiricr-00328-LAL Document 1 Filed 07/21/2traTRage arobereiaeulbe +: 1
np ake Violation Natlee (Far issuance of an amest warard er summeanal

Ay, RC
Lisaer) Cai

pia nee eel ES 2) lt @Hercising Mm ABA
co) — 1061330 Rodin Vez aah eee Bitch | "ees or Cealrforntey |

YOLLARE CHARGED WITH THE POLLING VIOLATION

 

 

 

 

 

 

 

 

Lele aed Thee ee oc ae ieee) SS eee mae Care es, =
IT : .
cHlesjeou "| rote af uses T4y -
are — ERtation Number; £1061530/ Defendant: Georgiana ASHLASOOA
C} Ce cf ry fy re fof f “ ‘On apn 25, 22241 [ROD RIGWEL| WS 1 ful oo ann (Amada ig iny duty asa
cAlaies Lemuagiient Pactual Baus “© Orange HZ eT © ~ conervatiar pacrabian gkinpyde CAS020. a: appre ely (735 hours COSTRA sid

- sé ; were Cou al ree regube routing checks ot oirsan Park Kd where CoRerRd aay
% } Fr) P be Fo cs 5 ! G FY — Magra [Creek SUNS 10 itn 2 ee Pe raiiegad tracks re made Coulee |
_ wil the indivedua! ang Inord cd her as AHLASAC, George ve bs - vali Calilorran
Cirer’s Lines 2 Fd 2 0. Ln gk cbect, CeSTAC baer AS
DEFENGAHT SHEORRASTIO hetcing an open alsakal. beverage mn sev hard ard asked here step uu cf the
weicks ASH) ARACA Lave Lae AO rere ences her aehice During dhe gearrk, a

Linn Mati: :
- ql pe ioe hits pode ube aiig pleal chap wistaurd in rhe ce er

Asin tas eho Grorojane . A = GUIS aC eee. ASA AR sae ede Loe vb ice powdery we are ae in

_ ep ashic bogie whi Ae scaled was mstbamophetaning. ASALAS GS ews Ad
At THe 71 CS 2A Sele Pues on aed seared od hes ovan recognizance .

       

~All information an the [rent of this notice is [ncorporated by
~ feRerence barain

 

 

 

 

  
       
   
  
      

 

    
 
 

 

   

 

 

 

 

= APPEARAMGE I's SEC IRDC ___ANTEARANCEIS OPTIONAL oo Tha foregahng BLeATI@NL la based Upson.

BE: fia heed, : D1 oH Sige hits petra yAL NIUE: POY bh 2 person sag8
ae Pe ane eae E lak ucthdera ue de lela of peta: OK myiperaned spaannen ae coe aN on
2 ine .nia-o Bppeer curl fee cals nn 2 Indo rmmeatbon Su pHi Loma The ety feline oT]! oleenlion
ir : a FOr Ste cndoe i Cele texuivin above]
= Soe ear Tats ee Eternal ee veda UNE ponath of poe ths oe iterate whet bgp teed pets ole anne
an ara cvs unt Cuintd gee Tana Ceaaterd! Ou wfpco Of ths dalton nation beta ard coir! Ba Ung bad wf ny haere
—_
= YOUR COURT GATE FRsacuted on
= Pre coud a rca rals le abo wl WH ma sou opp ao 1 ed be mad = Cart frmid vay 5 Ay

-. Cine
lied Cu. AeA W A (ou ae
= 4 4 Slate ee. yep eau Cauro hes bern staid br ihe Begnieg of 3 Waerrane.
= Sant, Garam, cA 43lo| TBD a
4 ye dancarden doll ive Paths @ ogy 0 fi dinates nies, Aegean chins ol gis | “coc uted an
ap aa 4a: Hes hesnip of SHeee end seed “Pon RS opener ay 1 dl Dele fmm'dd'yivt Lg. Maglstrate Ju

Soe afencenl Eigeare

Clqpos = Gad Gey”

HARCBAT = Snack mee oder ines Po 8 op ee et
COW = tomes treo cee CM 8 Comme i vhs ce eed Ite eet]

 
